DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida et al. (US 2014/0326791 A1).
Regarding claim 1, Ishida teaches An RFID device comprising: a substrate; an integrated circuit mounted on the substrate [0070]; and a wire antenna (30a) coupled to the integrated circuit to allow the integrated circuit to perform RFID communications via the wire antenna [0041], wherein: the substrate includes an attachment portion for attaching the wire antenna to the substrate (Fig. 10D); the wire antenna includes a connecting portion configured to connect the wire antenna to a piece of material [0071], in a state of being attached to the substrate; and the substrate is configured to be connected to the piece of material via the wire antenna [0071].
Regarding claim 2, Ishida teaches wherein the attachment portion includes at least one through hole formed in the substrate, the wire antenna being passed through the at least one through hole [0071].
Regarding claim 3, Ishida teaches wherein the attachment portion includes a pair of through holes formed in the substrate, the wire antenna being passed through the pair of through holes from a first side of the substrate, and including a coupling portion extending across the substrate between the pair of through holes [0071] (Fig. 10D).
Regarding claim 4, Ishida teaches wherein the substrate includes a guide portion configured to guide the coupling portion on the substrate (Fig. 11B, Fig. 11C).
Regarding claim 5, Ishida teaches wherein the coupling portion at least partly surrounds the integrated circuit (Fig. 10D).
Regarding claim 6, Ishida teaches wherein the connecting portion includes a coating of the wire antenna, the coating being provided in at least a portion of the wire antenna and being configured to fixedly connect to the piece of material [0049].
Regarding claim 7, Ishida teaches wherein the coating is provided over the entire length of the wire antenna [0049].
Regarding claim 8, Ishida teaches wherein the coating includes a thermoset adhesive material, provided in said at least one portion of the wire antenna, and the wire antenna is configured to be connected to the piece of material via heating of the at least one portion of the wire antenna [0051].
Regarding claim 9, Ishida teaches wherein the temperature range in which the thermoset adhesive material is configured to connect the wire antenna to the piece of material is between 190 and 220 [0047].
Regarding claim 10, Ishida teaches wherein the integrated circuit is configured to be inductively coupled to the wire antenna (configuration shown in figure 10 will result in some amount of inductive coupling).
Regarding claim 11, Ishida teaches wherein the wire antenna is configured as a linear dipole antenna (Fig. 10D).
Regarding claims 12-15, these claims are analogous to the claims above and are therefore also taught by Ishida.
Regarding claim 16, 17, and 19, Ishida teaches wherein the product comprises a piece of clothing and wherein the piece of material comprises a piece of fabric [0050].
Regarding claims 18 and 20, Ishida teaches wherein the thermoset adhesive material comprises a thermoset PU material [0046].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876